       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                  :   CIVIL ACTION NO. 1:21-CV-369
                                         :
                   Plaintiff             :   (Judge Conner)
                                         :
            v.                           :
                                         :
C. DANIEL HASSELL, in his                :
official capacity as SECRETARY           :
OF REVENUE, DEPARTMENT                   :
OF REVENUE,                              :
                                         :
                   Defendant             :

                                MEMORANDUM

      Plaintiff Online Merchants Guild (the “Guild”)—a group of merchants who

supply various products to Amazon for sale and distribution—asks this court to

enjoin the Pennsylvania Department of Revenue (the “Department”) from utilizing

a voluntary compliance program to identify certain taxes potentially owed to the

Commonwealth by nonresident Guild members. The Guild claims this program

evinces an assertion of authority over Guild members that violates the Due Process

Clause, the Commerce Clause, and the Internet Tax Freedom Act. Before the court

are the Guild’s motion for a preliminary injunction and the Department’s motion to

dismiss the Guild’s complaint. As explained below, the Guild has standing and its

claims are ripe, but we will abstain from hearing them under the comity doctrine.
        Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 2 of 21




I.     Factual Background and Procedural History

       The Guild is “a trade association for online merchants” who supply Amazon

and other e-commerce retailers. (Doc. 1 ¶ 14). The Department is responsible for

collecting sales, use, and income tax in the Commonwealth. (Id. ¶ 17). Defendant

C. Daniel Hassell is Secretary of the Department. (Id.) The dispute sub judice

stems from the Department’s efforts to determine whether nonresident Guild

members owe taxes to the Department for goods stored by Amazon within the

Commonwealth.

       A brief summary of the relationship between Guild members, Amazon,

and the Commonwealth will suffice for purposes of the instant motion. Amazon

supplies consumers with its products through two main methods. It maintains a

program called “Fulfilled by Amazon” (“FBA”), through which Guild members

supply their products to Amazon for sale. (See id. ¶ 6). It also executes “first-party”

sales, for which Amazon self-sources goods. (Id. ¶ 19). The FBA program is the

focus of this action.

       The FBA program operates as follows. Suppliers identify and source

products to be sold on Amazon’s platform. (Id. ¶¶ 19-23). The supplier then ships

the products to a fulfillment center chosen by Amazon, which can be located

anywhere in the country. (See id. ¶ 22). Amazon then takes physical possession of

the products, stores them, markets them to consumers, and sells and delivers them

without supplier involvement. (Id. ¶¶ 19-23). Critically, Amazon has wide latitude

to decide which warehouse or fulfillment center to store a supplier’s products in.




                                           2
        Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 3 of 21




(See id. ¶¶ 22, 26, 27). Amazon eventually charges suppliers a commission on the

sale of their products. (Id. ¶ 23).

       The Guild alleges that Amazon declined to collect sales tax on its FBA sales

for “much of the last decade,” thereby enabling Amazon to charge artificially lower

prices and externalize supply chain costs. (Id. ¶¶ 28-30). In 2017, Pennsylvania’s

General Assembly passed Act 43, which imposes marketplace sales tax collection,

notice, and reporting requirements on e-commerce retailers. (See id. ¶¶ 36-38).

Amazon began collecting sales tax on its FBA sales in 2018. (Id. ¶ 37).

       As part of its tax-collection efforts, the Department recently began sending

Guild members form letters that state in relevant part:

              The Pennsylvania Department of Revenue has
              determined that your business may have a physical
              presence in the Commonwealth and may be subject to
              Pennsylvania’s income and sales tax laws. The
              Department of Revenue is currently offering a voluntary
              compliance program to help certain businesses become
              compliant with past due tax obligations. This business
              may be eligible to participate in that program.

              Pennsylvania’s Tax Reform Code provides that storing
              property or the property of a representative, including
              inventory, at a distribution or fulfillment center, or any
              other location within the Commonwealth, constitutes a
              physical presence that creates certain tax obligations with
              Pennsylvania. Income and applicable sales taxes should
              be reported and remitted to the Pennsylvania
              Department of Revenue starting with the date that
              property was first located within the state.

              The voluntary compliance program is offering a limited
              lookback period from Jan. 1, 2019. Businesses that
              choose to participate in this voluntary compliance
              program will not be liable for taxes prior to this date.
              They will also be given penalty relief for any


                                           3
           Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 4 of 21




                 non-compliance for past due tax returns that were not
                 filed and taxes that were not paid.

(See id. ¶ 41). The letters then admonish that failure to provide the requested

information “will result in additional enforcement actions and the business will

forfeit any penalty relief or limited lookback provisions provided by the voluntary

compliance program.” (See Doc. 1-2 at 5; Doc. 1-3 at 6). To participate in the

program, recipients must complete and submit an informational questionnaire by

June 8, 2021. (See Doc. 1-2 at 5; Doc. 1-3 at 6).1 Quite understandably, the Guild

interprets these letters as a “precursor to tax demands” upon FBA merchants.

(Doc. 1 ¶ 42).

       The Guild promptly initiated this action, alleging that the Department’s

conduct vis-à-vis nonresident Guild members violates the Due Process Clause

(Count 1), the Commerce Clause (Count 2), and the Internet Tax Freedom Act,

47 U.S.C. § 151 et seq. (Count 3). On March 3, 2021, the Guild moved for a temporary

restraining order and preliminary injunction on Count 1. The Guild thereafter

agreed to withdraw the motion for a temporary restraining order. On April 29, the

court held a preliminary injunction hearing, during which the parties presented

evidence and argument. Four days later, on May 3, the Department moved to

dismiss the Guild’s complaint. Both motions are now ripe for disposition.




       1
       The parties have since agreed to extend the voluntary compliance deadline
to June 8, 2021. (See Docs. 40, 42).

                                             4
        Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 5 of 21




II.   Legal Standard

      A.     Rule 12(b)(1)

      Federal Rule of Civil Procedure 12(b)(1) provides that a court may dismiss

a claim for lack of subject matter jurisdiction. See FED. R. CIV. P. 12(b)(1). Such

jurisdictional challenges take one of two forms: (1) parties may levy a “factual”

attack, arguing that one or more of the pleading’s factual allegations are untrue,

removing the action from the court’s jurisdictional ken; or (2) they may assert a

“facial” challenge, which assumes the veracity of the complaint’s allegations but

nonetheless argues that a claim is not within the court’s jurisdiction. Lincoln

Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (quoting CNA

v. United States, 535 F.3d 132, 139 (3d Cir. 2008)). In either instance, it is the

plaintiff’s burden to establish jurisdiction. See Mortensen v. First Fed. Sav. & Loan

Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). Courts may grant a Rule 12(b)(1) motion

based on the legal insufficiency of a claim only when it appears with certainty that

assertion of jurisdiction would be improper. See Gould Elecs. Inc. v. United States,

220 F.3d 169, 178 (3d Cir. 2000).

      B.     Rule 12(b)(6)

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6),

the court must “accept all factual allegations as true, construe the complaint in the

light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

                                            5
        Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 6 of 21




of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

                                            6
           Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 7 of 21




III.   Discussion

       The Department raises many threshold challenges to the Guild’s claims, both

in its motion to dismiss and in its opposition to the Guild’s motion for a preliminary

injunction. The Department argues that the Guild lacks Article III standing, that

ripeness considerations require dismissal, and that the Tax Injunction Act (“TIA”),

28 U.S.C. § 1341, bars the Guild’s claims. In the alternative, the Department urges

the court to abstain from hearing the Guild’s claims based on the comity doctrine.

As we explain below, the Guild has standing, its claims are ripe, and the TIA does

not divest us of jurisdiction, but we nonetheless must abstain from entertaining the

Guild’s complaint on comity grounds.2

       A.      Standing

       Article III of the United States Constitution limits federal court jurisdiction

to “cases” or “controversies.” U.S. CONST. art. III, § 2. To establish Article III

standing, a plaintiff must demonstrate “(1) an injury in fact, (2) a sufficient causal

connection between the injury and the conduct complained of, and (3) a likel[ihood]

that the injury will be redressed by a favorable decision.” Susan B. Anthony List

v. Driehaus, 573 U.S. 149, 157-58 (2014) (alteration in original) (internal quotation

marks omitted) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).

Defendants confine their standing argument to the injury-in-fact requirement.

(See Doc. 25 at 6-9).


       2
         The Department also contends that the action must be dismissed for failure
to join indispensable parties and for failure to state a claim for which relief may be
granted. Because principles of comity require us to abstain, we need not reach
these additional arguments.

                                            7
           Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 8 of 21




       A plaintiff sufficiently pleads injury in fact by claiming “he or she suffered

‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and

‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins, 578

U.S. ___, 136 S. Ct. 1540, 1548 (2016), as revised (May 24, 2016) (quoting Lujan, 504

U.S. at 560); see also Cottrell v. Alcon Lab’ys, 874 F.3d 154, 162-63 (3d Cir. 2017)

(citation omitted). “The injury-in-fact requirement is ‘very generous’ to claimants.”

Cottrell, 874 F.3d at 162 (citation omitted). Plaintiffs need only allege a “specific,

identifiable trifle of injury.” In re Horizon Healthcare Servs. Inc. Data Breach

Litig., 846 F.3d 625, 633 (3d Cir. 2017) (citation omitted).

       Entities may assert two different types of standing: (1) organizational

standing (on its own behalf); or (2) associational standing (in a representative

capacity).3 See Pa. Prison Soc’y v. Cortes, 508 F.3d 156, 162-63 (3d Cir. 2007). An

entity has organizational standing in its own right when the organization itself

suffers injuries as a result of a defendant’s allegedly unlawful conduct. Id. at 163

(citing Warth v. Seldin, 422 U.S. 490, 511 (1975); Havens Realty Corp. v. Coleman,

455 U.S. 363, 372-79 (1982); Addiction Specialists, Inc. v. Township of Hampton,

411 F.3d 399, 406-07 (3d Cir. 2005)). An entity can alternatively have associational

standing on behalf of its members or constituents. Id. (citing Hunt v. Wash. State

Apple Advert. Comm’n, 432 U.S. 333, 343 (1977); NAACP v. Button, 371 U.S. 415, 428

(1963); Pub. Int. Rsch. Grp. v. Powell Duffryn Terminals, 913 F.2d 64, 70 (3d Cir.



       3
        Organizational standing is also often called “direct standing,” “personal
standing,” or “individual standing.” Associational standing is sometimes referred to
as “representative standing.”

                                             8
           Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 9 of 21




1990)). We conclude that the Guild has organizational standing; accordingly, we

need not reach the issue of associational standing.

       An organization has standing if it can show a defendant’s actions

“perceptibly impaired” the organization’s ability to provide its primary services or

carry out its mission and resulted in a diversion of resources. See Havens, 455 U.S.

at 379; see also Fair Hous. Rights Ctr. in Se. Pa. v. Post Goldtex GP, LLC, 823 F.3d

209, 214 n.5 (3d Cir. 2016) (citations omitted); Blunt v. Lower Merion Sch. Dist., 767

F.3d 247, 308 (3d Cir. 2014) (quoting Havens, 455 U.S. at 379).4 Litigation expenses

alone are insufficient to constitute an injury in fact. See Fair Hous. Council of

Suburban Phila. v. Montgomery Newspapers, 141 F.3d 71, 78-79 (3d Cir. 1998). The

Third Circuit Court of Appeals requires “something more,” id. at 79, namely, a

“concrete and demonstrable injury to [the organization’s] activities,” id. (quoting

Spann v. Colonial Vill., Inc., 899 F.2d 24, 27 (D.C. Cir. 1990)).

       At the preliminary injunction hearing, the Guild’s Executive Director

testified that the Guild primarily serves to educate its members and state and

federal legislators, to advocate for policy, and to remediate the perceived power

imbalance between Amazon and its suppliers. (See, e.g., 4/29/21 Hr’g Tr. 75:14-

76:12, 77:1-17, 82:18-83:7, 88:2-16). He explained that the Guild has redirected its

efforts and diverted its resources to address the Department’s registration-related

letters. (See id. at 84:9-17, 85:19-87:22). In other words, but for the Department’s



       4
        Although styled as a concurrence in part, Judge McKee’s opinion in Blunt
serves as the majority opinion as it relates to organizational or personal standing.
See Blunt, 767 F.3d at 282 n.52; see also id. at 305-14 (McKee, J., concurring in part).

                                             9
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 10 of 21




letters, the Guild would have spent its time, money, and resources furthering its

primary aims. (See id. at 88:2-89:15). The court finds this testimony to be credible

and reliable. Indeed, as the undersigned recognized at the hearing: “[I]t’s clear that

there are other places these resources could go.” (Id. at 89:19-20). The Guild has

therefore suffered a cognizable injury separate and apart from its members.

      The Department argues that the Guild’s diversion of resources is not a

justiciable injury because it is “in exact accord with its given purpose, and thus, its

ability to fulfill its mission was not frustrated by the sending of the letters.” (Doc. 25

at 7). Our court of appeals has explicitly rejected this view of within-mission

expenditures. In Blunt, the court of appeals identified the proper question in this

context as whether the organization has diverted resources it might have otherwise

used elsewhere to combat the defendant’s allegedly unlawful conduct. See Blunt,

767 F.3d at 312-13. As we have already explained, the Guild has gone to great

lengths—not the least of which is the initiation of litigation—to address the

Department’s letters in lieu of its broader organizational goals.

      The Department’s attempt to reduce the Guild’s claims to a generalized

grievance likewise fails. (See Doc. 25 at 7). The Guild does not allege harm suffered

by “[its] and every citizen’s interest in proper application of the Constitution and

laws,” (id. (citing Lujan, 504 U.S. at 573-74)); it alleges a particularized harm to

Guild-member recipients of the Department’s registration letter who have allegedly

stored property at a distribution or fulfillment center within the Commonwealth,

(see Doc. 1 ¶¶ 41-47). Cf. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 343-46 (2006)

(finding no taxpayer standing to challenge franchise tax credit that allegedly

                                           10
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 11 of 21




depleted state coffers). If challenges to “information gathering” activities by a state

are justiciable, see generally Direct Mktg. Ass’n v. Brohl, 575 U.S. 1 (2015), we see

no reason why a different result is required in this case involving similar conduct.

We conclude that the Guild’s alleged harm is adequately particularized for Article

III purposes. It has established organizational standing.

      B.     Ripeness5

      The ripeness inquiry examines whether the claim itself is sufficiently mature

and properly adjudicable. See Peachlum v. City of York, 333 F.3d 429, 433 (3d Cir.

2003). Two fundamental considerations govern a ripeness analysis: “the fitness of

the issues for judicial decision” and “the hardship to the parties of withholding

court consideration.” Abbott Lab’ys v. Gardner, 387 U.S. 136, 149 (1967), abrogated

on other grounds by Califano v. Sanders, 430 U.S. 99 (1977). In preenforcement

cases, these considerations require that the parties have sufficiently adverse legal

interests; the facts are sufficiently concrete to allow for conclusive legal judgment;

and the judgment has utility or renders practical help to the parties. See Jamal

v. Kane, 96 F. Supp. 3d 447, 458 (M.D. Pa. 2015) (citing Peachlum, 333 F.3d at 435);



      5
         The Supreme Court has indicated that the prudential ripeness doctrine may
be distinguishable from jurisdictional standing doctrines. See Susan B. Anthony
List, 573 U.S. at 167. Our court of appeals has recognized the Supreme Court’s
statements, noting that “the prudential components of ripeness may no longer be a
valid basis to find a case nonjusticiable.” Plains All Am. Pipeline L.P. v. Cook, 866
F.3d 534, 539 n.3 (3d Cir. 2017). It has nonetheless explained that ripeness in
preenforcement actions “can equally be described in terms of standing.” Id. at 539
(citations omitted). “To the extent we discuss prudential ripeness factors, our
holding does not rest on them; rather, our holding rests on the constitutional
requirements of Article III.” Id. at 539 n.3. In any event, as we explain below, this
matter is ripe for review.

                                           11
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 12 of 21




see also Jie Fang v. United States, 935 F.3d 172, 186 (3d Cir. 2019) (citing Peachlum,

333 F.3d at 433-34).

      The Guild’s claims are ripe for disposition. The registration letters at issue

have already been distributed and, by the letters’ own terms, those who fail to

comply voluntarily may suffer an adverse consequence; namely, they will be subject

to enforcement proceedings and forfeit the tax break and penalty protection offered

to those who voluntarily comply. These consequences sufficiently establish the

parties’ adverse relationship. They are adequately concrete, and resolution of the

Guild’s claims will assist the parties in evaluating the propriety of their respective

actions or inactions.

      C.     The Tax Injunction Act & The Comity Doctrine

      The TIA provides that “district courts shall not enjoin, suspend or restrain

the assessment, levy or collection of any tax under State law where a plain, speedy

and efficient remedy may be had in the courts of such State.” 28 U.S.C. § 1341. The

statute erects a jurisdictional bar to certain cases involving state taxes. See Direct

Mktg. Ass’n, 575 U.S. at 15; In re Hechinger Inv. Co. of Del., Inc., 335 F.3d 243, 247

n.1 (3d Cir. 2003) (citations omitted). As the Supreme Court of the United States

recently explained, however, the TIA does not encompass “all activities” a state

may undertake to assess or collect taxes. Direct Mktg. Ass’n, 575 U.S. at 11. Rather,

“information gathering” acts that precede assessment, levy, or collection—like

notice or reporting mandates—fall outside the TIA’s scope. Id. at 8, 11. Moreover,

the TIA only prohibits relief that “stops” the assessment, levy, and collection of

taxes, not relief that simply “inhibits” them. Id. at 14. Thus, to decide whether the

                                           12
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 13 of 21




TIA bars the Guild’s claims, we must first pinpoint the relief sought. See Hibbs

v. Winn, 542 U.S. 88, 99 (2004).

      The Guild’s claims do not attempt to stop the assessment, levy, or collection

of taxes. Both parties acknowledge throughout their briefing that the Guild’s claims

are narrow: it challenges only the Department’s registration demands, not any

formal act of taxation.6 Indeed, the Department states that “this case is not about

taxes,” (Doc. 46 at i), noting that the letters merely provide Guild members with an

opportunity to reduce their potential, future tax liability, (see Doc. 25 at 11; 4/29/21

Hr’g Tr. 108:11-17). We are not asked to prohibit the Department from assessing,

levying, or collecting taxes, so our jurisdiction is not limited by the TIA. Accord CIC

Servs., LLC v. IRS, 593 U.S. ___, 141 S. Ct. 1582, 1589-92 (2021) (holding challenge to




      6
         (See Doc. 1 ¶ 5 (challenging “discrete aspects of the [Department’s]
actions”); id. ¶ 50 (“Absent personal jurisdiction over them, the [Department]
cannot demand that the affected Guild members register with the Department (or
succumb to other demands.)”); Doc. 10 at 2 (“The question presented is whether the
Guild is entitled to a . . . preliminary injunction against the Department’s
registration demands because the Department lacks personal jurisdiction over the
Guild’s members.”); Doc. 25 at i (“The only issue actually before this Court is
whether the Pennsylvania Department of Revenue had the authority to send a
letter to businesses advising that they may be subject to Pennsylvania’s income and
sales tax laws.”)).

                                           13
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 14 of 21




reporting requirement with potential downstream tax penalties is permissible

under Anti-Injunction Act).7

      Separate and apart from the TIA, the nonjurisdictional comity doctrine also

limits federal courts’ ability to hear some tax-related cases. See Direct Mktg. Ass’n,

575 U.S. at 15. The doctrine “restrains federal courts from entertaining claims for

relief that risk disrupting state tax administration,” Levin v. Com. Energy, Inc., 560

U.S. 413, 417 (2010) (citation omitted), as long as state courts offer a “plain,

adequate, and complete” remedy, Fair Assessment in Real Estate Ass’n v. McNary,

454 U.S. 100, 116 (1981). The doctrine’s breadth “is more embracive than the TIA,”

and it “has particular force” when a plaintiff challenges the constitutionality of a

state’s taxation of commercial activity. Levin, 560 U.S. at 421, 424. Undergirding

the doctrine are the “Supreme Court’s expressed ‘respect for state functions’ and

‘reluctance . . . to interfere with the [state’s] fiscal operations.’” Z & R Cab, LLC

v. Phila. Parking Auth., 616 F. App’x 527, 531 (3d Cir. 2015) (nonprecedential)8




      7
        See Rock Creek Oil, Inc. v. La. Dep’t of Revenue, No. 2:19-CV-00815, 2019
WL 4413260 (W.D. La. Sept. 13, 2019) (mandatory filing of reports is an “information
gathering” activity not barred by TIA); Kemerer v. Hilliard, No. 2:18-CV-374, 2018
WL 3448153, at *2-3 (W.D. Pa. July 17, 2018) (challenges to informational requests
not barred by TIA); Thorp v. District of Columbia, 317 F. Supp. 3d 74, 80-82 (D.D.C.
2018) (suit challenging informational summonses not barred by TIA), aff’d, No.
18-7112, 2018 WL 6720512 (D.C. Cir. Dec. 18, 2018); Amazon.com LLC v. Lay, 758 F.
Supp. 2d 1154 (W.D. Wash. 2010) (TIA does not bar challenges to state’s request for
personal information regarding Amazon’s customers).
      8
       The court acknowledges that nonprecedential decisions are not binding
upon federal district courts. Citations to nonprecedential decisions reflect that the
court has carefully considered and is persuaded by the panel’s ratio decidendi.

                                            14
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 15 of 21




(alterations in original) (quoting Levin, 500 U.S. at 421; Great Lakes Dredge & Dock

Co. v. Huffman, 319 U.S. 293, 298 (1943)).

      The Third Circuit has suggested that district courts contemplating abstention

on comity grounds should consider whether

             (1) the challenged law concern[s] “commercial matters
             over which” the state “enjoys wide regulatory latitude”;
             (2) the suit requires adjudicating “any fundamental right
             or classification” to which heightened scrutiny applies;
             (3) the state courts are “better positioned than their
             federal counterparts to correct any violation” and provide
             a remedy; and (4) more than one potential remedy could
             adequately redress the alleged constitutional defect.

Id. at 531 n.8 (citing Levin, 560 U.S. at 431-32). How to weigh these factors in a

given case is left to the district court’s discretion. See id. (citing Remington Rand

Corp.-Del. v. Bus. Sys. Inc., 830 F.2d 1260, 1266 (3d Cir. 1987)).

      Whether to abstain in this case is a close call. This is not a “run-of-the-mine

tax case,” see Levin, 560 U.S. at 430, in which the immediate result would typically

be either payment or nonpayment of a tax. And unlike some other cases in which

courts have abstained on comity grounds, we are not squarely asked to evaluate the

government’s conduct under state laws or regulations or to choose between a slate

of remedies implicating legislative tax preferences to which state courts may be




                                             15
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 16 of 21




more attuned.9 At the same time, the central issues in this case cannot be said to be

collateral to the state’s taxation scheme. Cf. Hibbs, 542 U.S. at 107 n.9 (declining to

apply comity doctrine to abstain from hearing Establishment Clause challenge to

tax credit for parochial schools).

      Culled to their essence, however, the Guild’s claims sub judice are really

about the Department’s authority and intention to tax nonresident Guild members.

The Commonwealth historically has “wide regulatory latitude” regarding its tax

policy. Levin, 560 U.S. at 431-32. The Guild’s claims attempt to undermine this

authority and obtain a determination that the Commonwealth is exceeding its

constitutional reach:

             The Guild does not challenge the Department’s “authority
             to send a letter to businesses advising that they may be
             subject to Pennsylvania’s income and sales tax laws.”
             Instead, the Guild challenges what . . . those letters
             assert—that the Department has the constitutional
             power to force the Guild’s members to register with the
             Department and impose those tax obligations on them.




      9
        Cf. Thorp, 317 F. Supp. 3d at 82-84 (abstaining because plaintiff’s claims
required inquiry into permissible scope of district’s power to issue summonses);
Farneth v. Wal-Mart Stores, Inc., No. 2:13-CV-01062, 2013 WL 6859013, at *2-6 (W.D.
Pa. Dec. 30, 2013) (abstaining because, inter alia, plaintiff’s claim required court to
consider whether defendant violated a Commonwealth regulation); UPMC v. City of
Pittsburgh, No. CIV.A. 13-563, 2013 WL 5777157, at *4-9 (W.D. Pa. Oct. 25, 2013)
(abstaining because adjudication required evaluation of Commonwealth
regulations).

                                           16
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 17 of 21




(Doc. 26 at 1 (third emphasis added) (internal citation omitted)).10 The Guild’s

claims are, at bottom, a challenge to the Department’s taxation power and process,

and adjudicating them “risk[s] disrupting state tax administration.” Levin, 560 U.S.

at 417 (citing McNary, 454 U.S. 100).11 By its own terms, the Guild attempts to stifle

the Department’s efforts to effect its chosen tax strategy and determine tax liability

as it relates to Guild members. A ruling in the Guild’s favor would not necessarily

stop taxation, but the reach of the comity doctrine is wide and requires abstention

in cases that even “risk” interfering with the Commonwealth’s tax administration.



      10
            (See also id. at 2 (“The Guild challenges the Department’s assertion of
authority, not the mere act of mailing letters.”); id. at 13-14 (“Turning to the Guild’s
actual theory, there is a large body of law holding that, like every arm of state
government, the Department is restrained by the Due Process Clause’s restrictions
on the exercise of personal jurisdiction over non-residents. In a nutshell here, the
Department lacks the authority to regulate or tax non-residents merely because a
third party like Amazon unilaterally decided to store goods in the Commonwealth
. . . .” (footnote omitted)); Doc. 10 at 11 (“The [Department] is exceeding its
constitutional authority.”); id. (“On the merits, this motion calls for a fairly
straightforward application of due process precedent. The Department contends
that it can regulate non-residents because Amazon unilaterally chose to store some
goods in Amazon’s custody in Amazon’s proprietary warehouses. That position is
incorrect.” (footnote omitted)); id. at 11-14 (invoking “minimum connection”
requirement in cases involving due process challenges to state taxation schemes)).
      11
         See also Kerns v. Dukes, 153 F.3d 96, 102 (3d Cir. 1998) (affirming
abstention in suit seeking to enjoin defendants “from requiring members of the class
to connect to the unlawfully created sewer district and from charging or assessing
said members of the class for the costs of creating, constructing, maintaining and
operating said sewer district” because, inter alia, the action would ultimately
involve court in state tax matters); Kemerer, 2018 WL 3448153, at *2-3 (“The nature
of Plaintiff’s allegations ‘would require this Court to delve into sensitive matters of
state tax law,’ as the state’s ability to inspect, audit, and gather information on
individuals and entities ‘is clearly intertwined with the [state’s] ability to administer
its chosen system of taxation, including its capacity to determine tax liability,
prevent tax fraud, and ensure that its citizens are not shirking their obligations as
local taxpayers.’” (citations omitted)).

                                           17
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 18 of 21




Levin, 560 U.S. at 417; see Direct Mktg. Ass’n, 575 U.S. at 8 (describing “information

gathering as a phase of tax administration procedure”). Moreover, there is at least

the possibility that any ruling in this case regarding the Commonwealth’s authority

to tax nonresident Guild members would be given res judicata effect in later actions

challenging the actual tax assessments.

      Before we abstain on comity grounds, we must determine whether the

Commonwealth provides a “plain, adequate, and complete remedy” to challenge

the Department’s actions, a standard that parallels the TIA’s “plain, speedy and

efficient” test. See McNary, 454 U.S. at 116, 116 n.8; Kerns, 153 F.3d at 101. That

standard requires only that litigants be provided “certain minimal procedural

criteria” and “a full hearing and judicial determination of the controversy.” Gass

v. County of Allegheny, 371 F.3d 134, 137 (3d Cir. 2004) (citations omitted). As both

parties recognize, litigants challenging certain tax-collection obligations and

informational requests have historically obtained meaningful review in the

Commonwealth’s courts. See Bloomingdale’s by Mail, Ltd. v. Commonwealth,

567 A.2d 773, 776 (Pa. Commw. Ct. 1989); Bloomingdale’s by Mail, Ltd.

v. Commonwealth, 516 A.2d 827, 828-29 (Pa. Commw. Ct. 1986); L.L. Bean, Inc.

v. Commonwealth, 516 A.2d 820, 826-27 (Pa. Commw. Ct. 1986). The Third Circuit

has explained in a slightly different context that “Pennsylvania provides a ‘plain,

adequate and complete’ remedy for § 1983 plaintiffs challenging state taxation

policies.” Gass, 371 F.3d at 138 (quoting Balazik v. County of Dauphin, 44 F.3d 209,

218 (3d Cir. 1995)) (regarding challenges to tax assessment schemes).




                                          18
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 19 of 21




      The Guild acknowledges these Pennsylvania cases but speculates that

current state procedures create roadblocks to review not present in prior cases.

(See Doc. 45 at 6-8). The Guild thus attempts to color the availability of those

procedures as “uncertain,” which may counsel against abstention. See Rosewell

v. LaSalle Nat’l Bank, 450 U.S. 503, 516-17 (1981). Aside from mere speculation, the

Guild has not explained—and it is not readily apparent—how existing procedures

have made it more or uniquely difficult to challenge the Department’s conduct in

this case than it was in the Department’s cited case law. See Gass, 371 F.3d at 138.

Indeed, we have not been presented with any decision finding the Commonwealth’s

procedures—or similar procedures in other states—to be legally insufficient. See

Kerns, 153 F.3d at 102 n.8; see also Capra v. Cook Cnty. Bd. of Rev., 733 F.3d 705,

715 n.7 (7th Cir. 2013). Neither party suggests that, after passing through the

available procedures, the Commonwealth’s courts will be unable to hear “any and

all constitutional objections.” Rosewell, 450 U.S. at 514. And we have no reason to

believe the avenues described in the relevant state case law are now unavailable.

      The Guild also suggests that state remedies are inadequate because its

members would have to undergo enforcement to challenge the Department’s use

of its voluntary compliance program. (See Doc. 45 at 5-6). That puts the cart before

the horse. The only pertinent question is whether state procedures reasonably

allow the Guild to mount the same type of challenge presented here and obtain

meaningful review using state mechanisms, and we have explained above that they

do. It may be that some of the Guild’s members will decline to register and will




                                          19
       Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 20 of 21




challenge the program post hoc, but that does not mean an adequate avenue is

currently unavailable.

      The Guild lastly suggests that Amazon’s ubiquity makes this a “paradigmatic

federal case about federal interests.” (See Doc. 45 at 8-9). We reject that argument.

This case is not about Amazon or its FBA program; it is about one state’s efforts to

identify taxes potentially owed by online merchants who, through their business

with Amazon, may have a connection to that state. Cf. U.S. Steel Corp. v. Multistate

Tax Comm’n, 367 F. Supp. 107, 117 (S.D.N.Y. 1973) (finding “only effective remedy

lies in the federal courts,” and state remedy is not “plain” under the TIA, because,

inter alia, state court would be required to rule on constitutionality of sister state’s

laws and other states may not be bound by resulting order). We therefore find the

Guild’s invocation of Amazon’s national scope unpersuasive.12

      Ultimately, we are guided by the Third Circuit’s and Supreme Court’s

instruction that “deference should be given to state courts to remedy constitutional

violations arising from state revenue-raising laws if adequate state remedies exist.”

Z & R Cab, 616 F. App’x at 531-32 (citing Levin, 560 U.S. 413; Direct Mktg. Ass’n,


      12
         The Guild also cites Trump v. Vance, 941 F.3d 631 (2d Cir. 2019), aff’d and
remanded on other grounds, 591 U.S. ___, 140 S. Ct. 2412 (2020), for the proposition
that federal interests predominate this action. (See Doc. 10 at 10-11). The Guild
overextends Trump. In that case, the Second Circuit held that Younger abstention
was unwarranted because of the unique federal interest at stake: “We think this is
strikingly so when the federal actor is the President of the United States, who under
Article II of the Constitution serves as the nation’s chief executive, the head of a
branch of the federal government.” Trump, 941 F.3d at 638. The court’s decision
was rooted largely in the fact that the suit involved the sitting President, who had
“invoked federal jurisdiction to vindicate the superior federal interests embodied in
Article II and the Supremacy Clause.” Id. (internal quotation marks and citations
omitted). The extraordinary facts present in that case are absent here.

                                           20
         Case 1:21-cv-00369-CCC Document 52 Filed 05/28/21 Page 21 of 21




575 U.S. 1). Mindful of that deference, and after careful consideration of the factors

relevant to the comity doctrine, the facts of this case, the true aims of the Guild’s

suit, and the available state procedures, we will abstain from hearing the Guild’s

challenges to the Commonwealth’s voluntary compliance program.

IV.   Conclusion

      We will grant the Department’s motion (Doc. 38) to dismiss the Guild’s

complaint, and we will deny the Guild’s motion (Doc. 9) for preliminary injunction

as moot. An appropriate order shall issue.


                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:     May 28, 2021
